Citation Nr: 1642072	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  11-02 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Whether the reduction of the evaluation for right knee instability, from 10 percent to noncompensably disabling (0 percent) was proper.

2. Entitlement to an initial disability rating in excess of 10 percent, for right knee instability. 

3. Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease, right knee status post tibial fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 2009

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2009 and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In an October 2013 rating decision, the RO decreased the Veteran's service-connected right knee instability rating from 10 percent to 0 percent, effective September 4, 2013.

In December 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference. A copy of the hearing transcript is of record and has been reviewed.

In February 2014, the Board remanded the issues on appeal for further development, specifically a supplemental statement of the case (SSOC).

The issues of entitlement to an initial disability rating in excess of 10 percent, for right knee instability and entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease, right knee status post tibial fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. In October 2013, the RO reduced the disability evaluation for the Veteran's service-connected right knee instability from 10 percent to noncompensably disabling, effective September 4, 2013. 

2. The evidence at the time of the October 2013 rating decision did not demonstrate an improvement in the Veteran's work and life conditions.


CONCLUSION OF LAW

The reduction of the rating for the Veteran's service-connected right knee instability from 10 percent to noncompensably disabling was improper; the criteria for a restoration of a 10 percent disability rating for residuals of right knee instability from September 4, 2013 have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105 (e), 3.159, 3.344, 4.71a Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Legal Criteria

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred. See 38 U.S.C.A. § 1155 (West 2014). Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2015); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993). These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations. Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work. See Faust v. West, 13 Vet. App. 342, 350 (2000). 

It is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history. 38 C.F.R. § 4.1. If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes. 38 C.F.R. § 4.2. When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms. 38 C.F.R. § 4.13. Finally, it must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10. 

Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons. In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level. The Veteran must be informed that he may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice. If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires. 38 C.F.R. § 3.105 (e). 

Here, the procedural requirements in regard to reductions are not applicable as the Veteran's reduction did not result in a reduction or discontinuance of her compensation benefits. 

With respect to VA's duty to assist, there is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal. The Veteran's service treatment records and VA treatment records have been associated with the claims file, and there is no indication that additional records are outstanding. 

In regard to the Veteran's evaluation right knee instability, VA provided examinations in September 2013, March 2011 and December 2009, which the RO used as a basis in reducing the Veteran's rating. The adequacy of these examinations will be addressed below. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

As to the propriety of the reduction, for reductions in rating to be properly accomplished, specific requirements must be met. See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (a) and (b). Where a Veteran's schedular rating has been both stable and continuous for five years or more the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation. 38 C.F.R. § 3.344 (a). The duration of the rating is measured from the effective date of the rating to the effective date of the reduction. Brown, 5 Vet. App. at 418. Here, the prior 10 percent disability rating for the Veteran's right knee instability was in effect for less than five years. Thus, the provisions of 38 C.F.R. § 3.344 (a) and (b) do not apply in this case.

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction. 38 C.F.R. § 3.344 (c). Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations. In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work. See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13); 38 C.F.R. § 3.344 (c).

In considering whether a reduction was proper, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated sustained, actual improvement. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992). However, post-reduction evidence may not be used to justify an improper reduction. VA is required to establish, by a preponderance of the evidence, that a rating reduction is warranted. See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A December 2009 VA examination reflects the Veteran's right knee with subjective complaints of stiffness, occasional locking pain, and occasional instability. Upon examination, the objective medical evidence reflects the Veteran's right knee with mild swelling and tenderness and slightly positive results on instability testing; namely, the Lachman's and McMurray's testing.

A March 2011 VA examination report noted the Veteran with complaints of right knee instability, pain, stiffness, weakness, and decreased motion of the knee joint. Upon examination the report noted the Veteran's right knee with crepitation, clicking or snapping, and a mildly positive McMurray instability testing. Additionally, the examination noted the Veteran's right knee disability as having a moderate effect on activities such as: chores; shopping; traveling; bathing; dressing; and driving. Lastly, the examination report noted the Veteran's right knee disability prevented her from exercising, playing sports, and recreational activities.

Based on the above examinations, the Veteran was service-connected for her right knee instability at 10 percent disabling effective October 1, 2009.

The Veteran was provided a VA examination in September 2013. The examination report noted the Veteran's right knee with mild swelling, no patellar subluxation or dislocation and normal on instability testing.

The RO subsequently reduced the Veteran's right knee instability to noncompensably disabling, effective September 4, 2013, the date of the examination.

A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations." Id. at 421. Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability had actually occurred, but also that the improvement reflects an improvement under the ordinary conditions of life and work. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015).

While the September 2013 VA examination reflects the Veteran's right knee had some improvement, the examination report does not reflect an improvement under ordinary conditions of life and work, a necessary element. Specifically, the March 2011 examination report reflects the Veteran's right knee disability as having a moderate effect on her daily activities; and in some instances preventing her from certain activities. However, the September 2013 examination report does not discuss the Veteran's daily limitations or reflect that her previous limitations have improved. Based on the above, the evidence at the time of the September 2013 reduction does not reflect an improvement in the Veteran's work and life conditions. As such, the Board finds that the September 2013 reduction to be improper.


ORDER

A 10 percent disability evaluation for the Veteran's right knee instability is restored, effective September 4, 2013, the date of the reduction.


REMAND

The Board is conscious of Correia v. McDonald, 28 Vet. App. 158 (2016). Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

The Board has reviewed the Veteran's VA examinations throughout the appeal period findings and concludes that the findings associated with the reports do not meet the specifications of Correia. Specifically, the examinations do not contain range of motion testing of the Veteran's right knee in the areas of active motion, passive motion, in weight-bearing, and nonweight-bearing. Further, previous examination reports do not contain full range motion testing in those areas in the Veteran's opposite joint. Given this, the Board is not satisfied that the examination reports findings are adequate for a contemporaneous rating, in regard to the issue being remanded. A further examination is thus necessary under 38 C.F.R. § 3.159 (c)(4).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to determine the current severity of her service-connected right knee disability. The Veteran should be provided reasonable notice of the scheduled examination to ensure her ability to obtain transportation. The claims folder should be provided to the examiner in connection with the examination of the Veteran.

For each affected joint, the examiner must address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain. This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite undamaged joint. The examination report must confirm that all such testing has been made and reflect those testing results. The examiner should further address, as pertinent, the following: instability, ankylosis, impairment of semilunar cartilage, and recurrent subluxation or lateral instability. If any testing cannot be conducted, the examiner should clearly specify the reasons why that testing is not possible. All opinions must be supported by a detailed rationale in a typewritten report.

2. Obtain a VA medical examination in order to obtain a retrospective evaluation in regard to his service-connected right knee disability. 

The examiner should, to the extent possible, provide a retrospective opinion addressing prior range of motion of the right knee, painful motion (and at what point it started), additional loss of motion after repetitions, and functional loss due to pain - considering active and passive motion as well as weight-bearing and nonweight-bearing considerations from October 2009. This retrospective opinion should also include comparison with any paired joints. The examiner should further address, as pertinent, the following: instability, ankylosis, impairment of semilunar cartilage, and recurrent subluxation or lateral instability.

3. Then, readjudicate the Veteran's claim in light of all the evidence of record. If any benefit sought is denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


